UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2008 Commission File Number: 0001379006 NANOVIRICIDES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction) (IRS Employer Identification No.) of incorporation or organization) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No T Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The number of shares outstanding of the Registrant's Common Stock as of November 10, 2008 was 122,705,105 shares. 1 NanoViricides, INC. FORM 10-Q INDEX PART I FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets – September 30, 2008 (Unaudited) and June 30, 2008 (Audited) 3 Statements of Operations (Unaudited) - For the Three Months Ended September 30, 2008 and 2007, and for the Cumulative Period May 12, 2005 (Inception) throughSeptember 30, 2008. 4 Statements of Cash Flows (Unaudited) - For the Three Months Ended September 30, 2008 and 2007, and for the Cumulative Period May 12, 2005 (Inception) through September 30, 2008. 5 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Changes in Securities 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits and Reports on Form 8-K 22 Signatures 23 Certifications 24 2 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September30, 2008 June30, 2008 Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ 2,985,247 $ 816,386 Prepaid expenses 426,735 328,544 Other current assets 102,873 102,873 Total current assets 3,514,855 1,247,803 Property and equipment, net 562,436 133,738 OTHER ASSETS Security deposit 68,000 80,000 Trademarks, net 6,583 6,709 Total Other Assets 74,583 86,709 TOTAL ASSETS $ 4,151,874 $ 1,468,250 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable – trade $ 269,133 $ 295,555 Accounts payable – related parties 546,749 374,394 Accrued expenses 93,000 96,130 Accrued payrollto officers and related payrolltax expense 92,756 258,432 TOTAL CURRENT LIABILITIES 1,001,638 1,024,511 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.001 par value; 300,000,000 shares authorized at September 30, 2008; issued and outstanding:.122,705,105, and 119,270,677 atSeptember 30, 2008 and June 30, 2008 respectively 122,705 119,271 Additional paid-in capital 12,980,025 9,532,205 Deficit accumulated during the development stage (9,952,494 ) (9,207,737 ) TOTAL SHAREHOLDERS’ EQUITY 3,150,236 443,739 TOTAL LIABILITIES ANDSHAREHOLDERS’ EQUITY $ 4,151,874 $ 1,468,250 The accompanying notes are an integral part of these financial statements. 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September30, For the Cumulative PeriodFrom May 12, 2005 (Inception) through September30, 2008 2008 2007 Revenues $ - $ - $ - Operating expenses: Research and development 230,750 158,814 2,932,647 Refund credit for research and development costs - - (200,190 ) General and administrative (of this amount $73,700, $36,357, and $1,136,322 was for stock and option based compensation to consultants and officers for each period presented) 526,084 423,832 6,561,183 Total operating expenses 756,834 582,646 9,293,640 Loss from operations (756,834 ) (582,646 ) (9,293,640 ) Other income (expense): Interest income 12,077 7,914 128,155 Non cash interest on convertible debentures - - (73,930 ) Non cash interest expense on beneficial conversion feature of convertibledebentures - - (713,079 ) Total other income (expense) 12,077 7,914 (658,854 ) Net loss $ (744,757 ) $ (574,732 ) $ (9,952,494 ) Net loss per share: basic and diluted $ (.01 ) $ (.01 ) Weighted average shares outstanding: basic and diluted 120,341,445 114,222,270 The accompanying notes are an integral part of these financial statements. 4 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended September30, For the Cumulative Period From May12, 2005 (Inception) through 2008 2007 September30, 2008 OPERATING ACTIVITIES: Net loss $ (744,757 ) $ (574,732 ) $ (9,952,494 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services rendered 26,200 18,400 660,157 Warrants granted to scientific advisory board 47,500 14,800 354,741 Options issued to officers as compensation - 3,157 121,424 Depreciation and amortization 1,628 1,282 10,675 Amortization of deferred financing expenses - - 51,175 Non cash interest on convertible debentures - - 73,930 Non cash interest expense on beneficial conversion feature of convertible debentures - - 713,079 Changes in assets and liabilities: Prepaid expenses (98,191 ) 21,833 (426,735 ) Deferred expenses - - (2,175 ) Othercurrent assets - - (102,873 ) Accounts payable- trade 123,578 4,972 419,133 Accounts payable –related parties 172,355 (99,080 ) 546,749 Accrued expenses (3,130 ) (30,247 ) 93,000 Accrued payroll to officers and related payroll tax expense (165,676 ) 35,352 92,756 Net cash used in operating activities (640,493 ) (604,263 ) (7,347,458 ) INVESTING ACTIVITIES: Security deposit 12,000 - (68,000 ) Purchases of property and equipment (430,200 ) - (572,107 ) Purchase of trademarks - - (7,587 ) Net cash used in investing activities (418,200 ) - (647,694 ) FINANCING ACTIVITIES: Proceeds from issuance of convertible debentures - - 1,000,000 Proceeds from issuance of common stock and warrants inconnection with private placements of common stock – net of fees 3,227,554 2,375,000 8,970,379 Proceeds from exercise of stock warrants attached to convertible debentures - - 920,000 Proceeds from exercise of stock options - - 90,000 Stock subscriptions received - - 20 Net cash provided by financing activities 3,227,554 2,375,000 10,980,399 NET INCREASE IN CASHANDCASH EQUIVALENTS 2,168,861 1,770,737 2,985,247 CASHANDCASH EQUIVALENTS, BEGINNING OF PERIOD 816,386 967,797 - CASHANDCASH EQUIVALENTS, END OF PERIOD $ 2,985,247 $ 2,738,534 $ 2,985,247 The accompanying notes are an integral part of these financial statements. 5 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (CONTINUED) SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY (UNAUDITED) During the periods indicated below, the Company had the following non-cash activity: Three Months Ended September30, For the Cumulative Period From May12, 2005 (Inception) through 2008 2007 September30, 2008 Common stock issued for services rendered $ 26,200 $ 18,400 $ 660,157 Stock options issued to the officers as compensation - 3,157 121,424 Stock warrants granted to scientific advisory board 47,500 14,800 354,741 Stock Warrants granted to Brokers 9,849 - 9,849 Common stock issued for interest on debentures - - 73,930 Shares of common stock issued in connection with debenture offering - - 49,000 Common stock issued upon conversion of convertible debentures - - 1,000,000 Debt discount related to beneficial conversion feature of convertible debt - - 713,079 Warrants issued in connection with private placement 827,485 - 2,090,117 Common Stock issued upon conversion ofaccounts payable 150,000 - 150,000 The accompanying notes are an integral part of these financial statements. 6 Index NANOVIRICIDES, INC (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 (Unaudited) Note 1. Basis of Presentation The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission for Interim Reporting. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of Management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation for the interim periods have been included. Operating results for the three month period ended September 30, 2008, are not necessarily indicative of the results that may be expected for the year ending June 30, 2009. The accompanying financial statements and the information included under the heading “Management’s Discussion and Analysis or Plan of Operation” should be read in conjunction with our company’s audited financial statements and related notes included in our company’s form 10-K for the year ended June 30, 2008. Note 2. Organization and Nature of Business NanoViricides,
